 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                   Case No. 19-CR-01208-DMS
11
                             Plaintiff,           ORDER AND JUDGMENT OF
12                                                DISMISSAL
13          v.
14    ROBERTO ANTONIO VELASQUEZ-
15    ENRIQUEZ
16                          Defendant.
17

18
           Upon motion of the United States of America and good cause appearing,
19
           IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
20
     dismissed without prejudice.
21
           IT IS SO ORDERED.
22
     Dated: May 22, 2019
23

24

25

26

27

28
